Case 0:19-cv-61141-BB Document 126 Entered on FLSD Docket 06/26/2020 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-cv-61141-BLOOM/Valle

  MARILYN ADAMS,

            Plaintiff,

  v.

  PARADISE CRUISE LINE
  OPERATOR LTD., INC.,
  a Foreign Limited Liability Company,

        Defendant.
  ________________________________/

                                    ORDER ON DAUBERT MOTION

            THIS CAUSE is before the Court upon Plaintiff Marilyn Adams’ (“Plaintiff”) Motion to

  Strike or Limit Testimony of Defendant’s Expert Tyler Kress, Ph.D. Pursuant to Daubert,1 ECF

  No. [98] (“Motion”). Defendant Paradise Cruise Line Operator Ltd., Inc. (“Defendant”) filed its

  Response in Opposition, ECF No. [108] (“Response”), to which Plaintiff filed a Reply, ECF No.

  [111] (“Reply”). The Court has carefully reviewed the Motion, all opposing and supporting

  submissions, the record in this case, the applicable law, and is otherwise fully advised. For the

  reasons set forth below, Plaintiff’s Motion is denied.

       I.   BACKGROUND

            Plaintiff initiated the instant action against Defendant for personal injuries she sustained

  while onboard Defendant’s cruise ship. See ECF No. [1]; see also ECF No. [16] (Second Amended

  Complaint”). Plaintiff now files the instant Motion seeking to exclude or limit the testimony of

  Defendant’s expert witness, Tyler Kress, Ph.D. (“Dr. Kress”), pursuant to Daubert. In particular,



  1
      Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
Case 0:19-cv-61141-BB Document 126 Entered on FLSD Docket 06/26/2020 Page 2 of 9
                                                               Case No. 19-cv-61141-BLOOM/Valle


  Plaintiff argues that Dr. Kress’s testimony is unreliable, speculative, and insufficiently supported,

  and that his report, ECF No. [98-1] (“Dr. Kress’s Report” or “Report”), contains conclusions,

  assumptions, and speculations that lack the necessary factual foundation and methodological

  explanation. Accordingly, Plaintiff seeks to strike or limit Dr. Kress’s testimony.

    II. LEGAL STANDARD

         Federal Rule of Evidence 702 governs the admissibility of expert testimony. When a party

  proffers the testimony of an expert under Rule 702, the party offering the expert testimony bears

  the burden of laying the proper foundation, and that party must demonstrate admissibility by a

  preponderance of the evidence. See Rink v. Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir.

  2005); Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999). To determine

  whether expert testimony or any report prepared by an expert may be admitted, the Court engages

  in a three-part inquiry, which includes whether: (1) the expert is qualified to testify competently

  regarding the matters he intends to address; (2) the methodology by which the expert reaches his

  conclusions is sufficiently reliable; and (3) the testimony assists the trier of fact, through the

  application of scientific, technical, or specialized expertise, to understand the evidence or to

  determine a fact in issue. See City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th

  Cir. 1998) (citing Daubert, 509 U.S. at 589). The Court of Appeals for the Eleventh Circuit refers

  to each of these requirements as the “qualifications,” “reliability,” and “helpfulness” prongs.

  United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004). While some overlap exists among

  these requirements, the court must individually analyze each concept. See id.

         An expert in this Circuit may be qualified “by knowledge, skill, experience, training, or

  education.” J.G. v. Carnival Corp., No. 12-21089-CIV, 2013 WL 752697, at *3 (S.D. Fla. Feb.

  27, 2013) (citing Furmanite Am., Inc. v. T.D. Williamson, 506 F. Supp. 2d 1126, 1129 (M.D. Fla.




                                                   2
Case 0:19-cv-61141-BB Document 126 Entered on FLSD Docket 06/26/2020 Page 3 of 9
                                                                  Case No. 19-cv-61141-BLOOM/Valle


  2007); Fed. R. Evid. 702). “An expert is not necessarily unqualified simply because [his]

  experience does not precisely match the matter at hand.” Id. (citing Maiz v. Virani, 253 F.3d 641,

  665 (11th Cir. 2001)). “[S]o long as the expert is minimally qualified, objections to the level of the

  expert’s expertise go to credibility and weight, not admissibility.” See Clena Invs., Inc. v. XL

  Specialty Ins. Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012) (citing Kilpatrick v. Breg, Inc., No. 08-

  10052-CIV, 2009 WL 2058384, at *1 (S.D. Fla. June 25, 2009)). “After the district court

  undertakes a review of all of the relevant issues and of an expert’s qualifications, the determination

  regarding qualification to testify rests within the district court’s discretion.” J.G., 2013 WL

  752697, at *3 (citing Berdeaux v. Gamble Alden Life Ins. Co., 528 F.2d 987, 990 (5th Cir. 1976)).2

          When determining whether an expert’s testimony is reliable, “the trial judge must assess

  whether the reasoning or methodology underlying the testimony is scientifically valid

  and . . . whether that reasoning or methodology properly can be applied to the facts in issue.”

  Frazier, 387 F.3d at 1261-62 (citation omitted) (quotation marks omitted). To make this

  determination, the district court examines: “(1) whether the expert’s theory can be and has been

  tested; (2) whether the theory has been subjected to peer review and publication; (3) the known or

  potential rate of error of the particular scientific technique; and (4) whether the technique is

  generally accepted in the scientific community.” Id. (citing Quiet Tech. DC-8, Inc. v. Hurel-

  Dubois, UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003)). “The same criteria that are used to assess

  the reliability of a scientific opinion may be used to evaluate the reliability of non-scientific,

  experience-based testimony.” Id. at 1262 (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137,

  152 (1999)). Thus, these factors are non-exhaustive, and the Eleventh Circuit has emphasized that



  2
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh Circuit adopted as
  binding precedent all decisions of the Court of Appeals for the Fifth Circuit rendered prior to October 1,
  1981.


                                                      3
Case 0:19-cv-61141-BB Document 126 Entered on FLSD Docket 06/26/2020 Page 4 of 9
                                                               Case No. 19-cv-61141-BLOOM/Valle


  alternative questions may be more probative in the context of determining reliability. See id.

  Consequently, trial judges are afforded “considerable leeway” in ascertaining whether a particular

  expert’s testimony is reliable. Id. at 1258 (citing Kumho Tire Co., 526 U.S. at 152).

         The final element, helpfulness, turns on whether the proffered testimony “concern[s]

  matters that are beyond the understanding of the average lay person.” Edwards v. Shanley, 580 F.

  App’x 816, 823 (11th Cir. 2014) (quoting Frazier, 387 F.3d at 1262). “[A] trial court may exclude

  expert testimony that is ‘imprecise and unspecific,’ or whose factual basis is not adequately

  explained.” Id. (quoting Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d

  1092, 1111 (11th Cir. 2005)). To be appropriate, a “fit” must exist between the offered opinion

  and the facts of the case. McDowell v. Brown, 392 F.3d 1283, 1299 (11th Cir. 2004) (citing

  Daubert, 509 U.S. at 591). “For example, there is no fit where a large analytical leap must be made

  between the facts and the opinion.” Id. (citing Gen. Elec. Co. v. Joiner, 522 U.S. 136 (1997)).

         Under Daubert, a district court must take on the role of gatekeeper, but this role “is not

  intended to supplant the adversary system or the role of the jury.” Quiet Tech., 326 F.3d at 1341

  (citations omitted) (quotation marks omitted). Consistent with this function, the district court must

  “ensure that speculative, unreliable expert testimony does not reach the jury.” McCorvey v. Baxter

  Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002). “[I]t is not the role of the district court

  to make ultimate conclusions as to the persuasiveness of the proffered evidence.” Quiet Tech., 326

  F.3d at 1341 (citations omitted) (quotation marks omitted). Thus, the district court cannot exclude

  an expert based on a belief that the expert lacks personal credibility. Rink, 400 F.3d at 1293 n.7.

  To the contrary, “vigorous cross-examination, presentation of contrary evidence, and careful

  instruction on the burden of proof are the traditional and appropriate means of attacking shaky but

  admissible evidence.” Quiet Tech., 326 F.3d at 1341 (quoting Daubert, 509 U.S. at 596). “Thus,




                                                   4
Case 0:19-cv-61141-BB Document 126 Entered on FLSD Docket 06/26/2020 Page 5 of 9
                                                                Case No. 19-cv-61141-BLOOM/Valle


  ‘[o]n cross-examination, the opposing counsel is given the opportunity to ferret out the opinion’s

  weaknesses to ensure the jury properly evaluates the testimony’s weight and credibility.’” Vision

  I Homeowners Ass’n, Inc. v. Aspen Specialty Ins. Co., 674 F. Supp. 2d 1321, 1325 (S.D. Fla. 2009)

  (quoting Jones v. Otis Elevator Co., 861 F.2d 655, 662 (11th Cir. 1988)). Ultimately, as noted, “a

  district court enjoys ‘considerable leeway’ in making” evidentiary determinations such as these.

  Cook ex rel. Estate of Tessier, 402 F.3d at 1103 (quoting Frazier, 387 F.3d at 1258).

    III. DISCUSSION

         In the instant Motion, Plaintiff moves to strike or limit Dr. Kress’s expert testimony,

  arguing that the conclusions in his report are speculative, unreliable, and not founded upon

  sufficient methodological principles. Defendant takes the contrary position, arguing that Dr. Kress

  based his opinions and conclusions on appropriate methodology, such opinions are helpful to the

  trier of fact, and that Plaintiff chose not to depose Dr. Kress to further explore the methodological

  foundation for the conclusions in his report.

         As an initial matter, however, the Court notes that this case is set to be tried by bench trial.

  See ECF No. [116] (striking jury demand).

                 In a bench trial, “[t]here is less need for the gatekeeper to keep the gate
         when the gatekeeper is keeping the gate only for h[er]self.” U.S. v. Brown, 415 F.3d
         1257, 1269 (11th Cir. 2005). See also Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir.
         2000) (“Most of the safeguards provided for in Daubert are not as essential in a
         case such as this where a district judge sits as the trier of fact in place of a jury.”);
         Ass Armor, LLC v. Under Armour, Inc., No. 15-cv-20853-CIV, 2016 WL 7156092,
         at *4 (S.D. Fla. Dec. 8, 2016) (“As this is a bench trial without a jury, however, the
         need for an advance ruling to exclude [expert] testimony is superfluous and
         unnecessary.”). That is because the Court as a fact finder is “presumably competent
         to disregard what [s]he thinks [s]he should not have heard, or to discount it for
         practical and sensible reasons.” Ass Armor, 2016 WL 7156092, at *4 (internal
         quotation marks and citations omitted). At trial, the Court as fact finder is free to
         later decide to disregard testimony in whole or in part and/or to decide how much
         weight to give it. See Brown, 415 F.3d at 1270; [N.W.B. Imps. & Exps. Inc. v. Eiras,
         No. 3:03-cv-1071-J-32-MMH, 2005 WL 5960920, at *1 (M.D. Fla. Mar. 22,




                                                    5
Case 0:19-cv-61141-BB Document 126 Entered on FLSD Docket 06/26/2020 Page 6 of 9
                                                               Case No. 19-cv-61141-BLOOM/Valle


         2005)]; Ass Armor, 2016 WL 7156092, at *4. As another court in this District has
         explained:

                 [T]he danger involved with such expert testimony, namely that the
                 jury will be unduly influenced, is not implicated in a bench trial. The
                 Court is confident that it can discern testimony that seeks to make
                 legal conclusions from testimony that provides the Court with
                 background, context and industry knowledge that are traditionally
                 supplied by experts. Given that [the expert] is not a lawyer, there is
                 even less risk that any potential legal analysis will influence the
                 Court. Testimony that offers legal conclusions will be afforded no
                 weight.

         Apple Glen Inv’rs, L.P. v. Express Scripts, Inc., No. 8:14-cv-1527-T-33EAJ, 2015
         WL 3721100, at *4 (M.D. Fla. June 15, 2015) (internal quotation marks and
         citations omitted)).

  GLF Constr. Corp. v. Fedcon Joint Venture, No. 8:17-cv-1932-T-36AAS, 2019 WL 7423552, at

  *3 (M.D. Fla. Oct. 15, 2019).

         Thus, “[w]here a trial judge conducts a bench trial, the judge need not conduct a Daubert

  (or Rule 702) analysis before presentation of the evidence, even though [s]he must determine

  admissibility at some point.” Travelers Prop. Cas. Co. of Am. v. Barkley, No. 16-61768-CIV, 2017

  WL 4867012, at *1 (S.D. Fla. June 2, 2017) (quoting Kansas City S. Ry. Co. v. Sny Island Levee

  Drainage Dist., 831 F.3d 892, 900 (7th Cir. 2016)). “Notwithstanding, courts may still go through

  the individual analyses of the experts or motions, and have granted these motions to strike prior to

  the bench trial.” Broberg v. Carnival Corp., No. 17-cv-21537, 2018 WL 4778457, at *1 (S.D. Fla.

  June 11, 2018) (citing Exim Brickell LLC, 2011 WL 13131317, at *4; Goldberg v. Paris Hilton

  Entm’t, Inc., No. 08-22261-CIV, 2009 WL 1393416, at *4 (S.D. Fla. May 18, 2009)), report and

  recommendation adopted, No. 17-21537-CIV, 2018 WL 4776386 (S.D. Fla. July 3, 2018).

         In particular, Plaintiff in this case seeks to strike Dr. Kress’s testimony as being unreliable

  due to the alleged lack of proper methodological foundation and speculative, conclusory opinions




                                                   6
Case 0:19-cv-61141-BB Document 126 Entered on FLSD Docket 06/26/2020 Page 7 of 9
                                                                      Case No. 19-cv-61141-BLOOM/Valle


  within the report.3 However, the Report details the following methodology that Dr. Kress

  employed in inspecting the vessel at issue and the area where the incident occurred:

            I have performed an inspection onboard the Grand Celebration vessel in West Palm
            Beach, Florida on December 4, 2019. Specifically, I inspected Cabin E-101 and
            during my inspection I carefully tested the surface at the location/area where Ms.
            Adams was stepping and said she slipped-and-fell. Again, I took numerous
            photographs and made dimensional measurements during my inspection. I made
            dynamic coefficient of friction (DCOF) measurements with a BOT 3000E
            tribometer under wet conditions at sample areas consistent with the same location
            where she said she fell on the subject vessel. I obtained the wet DCOF
            measurements in accordance with reliable and accepted methods using the BOT
            3000E tribometer. I specifically tested the floor in accordance with ANSI Standard
            A326.3. I also spoke with the Bahama Paradise safety officer about their practices
            during my inspection. I will gladly provide you with copies of my measurements,
            photos, etc [sic], upon request.
                     In developing my findings/opinions and preparing this report I have relied
            on the above case-specific materials, methodology, information, observations and
            activities, in addition to my background, education, experience, and personal
            library.

  ECF No. [98-1] at 4. Moreover, Plaintiff made no attempt to probe Dr. Kress further as to the

  methodology employed through a deposition. This methodology is sufficient for present purposes,

  especially given the relaxed Daubert inquiry conducted for bench trials “because the Court as a

  fact finder is ‘presumably competent to disregard what [s]he thinks [s]he should not have heard,

  or to discount it for practical and sensible reasons.’” GLF Constr. Corp., 2019 WL 7423552, at *3

  (quoting Ass Armor, 2016 WL 7156092, at *4). To the extent that Plaintiff wishes to challenge this

  methodology at trial, “vigorous cross-examination, presentation of contrary evidence, and careful

  instruction on the burden of proof are the traditional and appropriate means of attacking shaky but

  admissible evidence.” Quiet Tech., 326 F.3d at 1341 (quoting Daubert, 509 U.S. at 596).

            Moreover, “district courts conducting bench trials have substantial flexibility in admitting

  proffered expert testimony at the front end, and then deciding for themselves during the course of



  3
      Plaintiff is not challenging Dr. Kress’s qualifications. See ECF No. [111] at 4.


                                                          7
Case 0:19-cv-61141-BB Document 126 Entered on FLSD Docket 06/26/2020 Page 8 of 9
                                                                Case No. 19-cv-61141-BLOOM/Valle


  trial whether the evidence meets the requirements” of Rule 702. Gonzales v. National Bd. of Med.

  Exam’rs, 225 F.3d 620, 635 (6th Cir. 2000) (Gilman, J., dissenting). “Alternatively, in a bench

  trial, it has been an acceptable method ‘to admit evidence of borderline admissibility and give it

  the (slight) weight to which it is entitled.’” Nat’l Union Fire Ins. Co. of Pittsburgh PA v. SPX Flow

  US, LLC, No. 18-cv-80332, 2019 WL 1227987, at *3 (S.D. Fla. Mar. 14, 2019) (quoting

  SmithKline Beecham Corp. v. Apotex, 247 F. Supp. 2d 1011, 1042 (N.D. Ill. 2003)). Thus, with

  regard to Dr. Kress’s allegedly speculative or conclusory expert testimony, such testimony can be

  challenged through proper objections during trial, rather than precluding any potentially improper

  testimony in the abstract. “The Court can separate and disregard any [improper or speculative]

  conclusions . . . from testimony which provides context and evaluates the evidence in light of

  specialized expertise.” GLF Constr. Corp., 2019 WL 7423552, at *4 (citing Apple Glen Inv’rs,

  L.P., 2015 WL 3721100, at *4). “At trial, the Court as fact finder is free to later decide to disregard

  testimony in whole or in part and/or to decide how much weight to give it.” Id. at *3.

         Accordingly, Plaintiff’s Motion is denied. However, Plaintiff is not precluded from making

  any objections or proper challenges to Dr. Kress’s testimony at trial, where appropriate.

    IV. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion to Strike or

  Limit Testimony of Defendant’s Expert Tyler Kress, Ph.D. Pursuant to Daubert, ECF No. [98], is

  DENIED.




                                                    8
Case 0:19-cv-61141-BB Document 126 Entered on FLSD Docket 06/26/2020 Page 9 of 9
                                                    Case No. 19-cv-61141-BLOOM/Valle


         DONE AND ORDERED in Chambers at Miami, Florida, on June 26, 2020.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                           9
